          Case 1:21-cv-00228-JMF Document 18 Filed 03/04/21 Page 1 of 2




HUNTON
                                                                          HUNTON ANDREWS KURTH LLP
                                                                          2200 PENNSYLVANIA AVENUE, NW
                                                                          WASHINGTON, D.C. 20037-1701
ANDREWS KURTH
                                                                          TEL 202 • 955 • 1500
                                                                          FAX 202 • 778 • 2201



                                                                          ROBERT T. QUACKENBOSS
                                                                          DIRECT DIAL: 202 • 955 • 1950
                                                                          EMAIL: rquackenboss@HuntonAK.com

March 4, 2021                                                             FILE NO: 054941.0000077



Via ECF Filing

The Hon. Jesse M. Furman
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 1105
New York, New York, 10007-1312

Re:       Letter Motion to Stay Discovery Pending Decision on Motion to Compel Arbitration

Dear Judge Furman:

Defendant About, Inc. d/b/a/ Dotdash (“Dotdash”) respectfully requests, pursuant to Federal
Rules of Civil Procedure Rule 26(c), Local Rule 7.1(d), and the Court’s Individual Rules of
Practice, that the Court temporarily stay discovery in this matter pending the Court’s decision
on Dotdash’s Motion to Compel Arbitration (ECF 9 to 12-2). Specifically, Dotdash requests
that the Court stay discovery—including the parties’ Initial Discovery pursuant to the Court’s
Initial Discovery Protocols for Employment Cases Alleging Adverse Action—and only re-
open discovery should the Court deny Dotdash’s Motion to Compel Arbitration. Dotdash
conferred via email with counsel for Plaintiff regarding this proposed stay, but Plaintiff did
not consent to the relief Dotdash hereby requests.

The relevant facts related to Dotdash’s Letter Motion are as follows:

      x   The Court issued a Notice of Initial Pretrial Conference on January 12, 2021 (ECF 6),
          setting the Initial Pretrial Conference for April 22, 2021. The parties have not yet
          exchanged their Initial Discovery/Disclosures.

      x   Dotdash made its first appearance in this matter by filing its Motion to Compel
          Arbitration on February 2, 2021 (ECF 9 to 12-2).

      x   On February 14, 2021, Plaintiff requested a two-week extension of time to respond to
          Dotdash’s Motion (relief to which Dotdash consented) (ECF 14). The Court granted
          Plaintiff’s Letter Motion the next day (ECF 15).

      x   On March 2, 2021, Plaintiff filed her Opposition to Dotdash’s Motion to Compel
          Arbitration (ECF 16 to 17-10).

           ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON
  LOS ANGELES MIAMI NEW YORK NORFOLK RICHMOND SAN FRANCISCO THE WOODLANDS TOKYO TYSONS WASHINGTON, DC
                                              www.HuntonAK.com
          Case 1:21-cv-00228-JMF Document 18 Filed 03/04/21 Page 2 of 2



HUNTON
ANDREWS KURTH

The Hon. Jesse M. Furman
March 4, 2021
Page 2

      x   Dotdash’s reply brief is due on March 9, 2021.

Good cause exists for such a stay. “Upon a showing of good cause[,] a district court has
considerable discretion to stay discovery pursuant to Rule 26(c).” Republic of Turkey v.
Christie’s, Inc., 316 F. Supp. 3d 675, 677 (S.D.N.Y. 2018) (citation and alterations omitted).
A stay would be consistent with the purposes of arbitration and the Federal Arbitration Act;
namely, to increase efficiency and cost-effectiveness. See Nat’l Broad. Co. v. Bear Stearns &
Co., 165 F.3d 184, 190–91 (2d Cir. 1999) (“The popularity of arbitration rests in considerable
part on its asserted efficiency and cost-effectiveness—characteristics said to be at odds with
full-scale litigation in the courts, and especially at odds with the broad-ranging discovery
made possible by the Federal Rules of Civil Procedure.”).

A stay would also be consistent with regular practice within district courts. See, e.g., Al
Thani, 2021 WL 23312, at *2; Intertec Contracting v. Turner Steiner Int’l, S.A., No. 98 CIV.
9116 (CSH), 2001 WL 812224, at *7 (S.D.N.Y. July 18, 2001) (“As is the general practice of
district courts, a stay of discovery was imposed in this case while the motion to compel
arbitration was pending before the Court.”); see also Dome Tech., LLC v. Golden Sands Gen.
Contractors, Inc., No. 3:16 Civ. 01607 (VAB), 2017 WL 11577923, at *2 (D. Conn. July 24,
2017) (While a stay of discovery pending the decision on a threshold arbitration issue is by no
means automatic, it serves to help “prevent[ ] duplicative and inefficient litigation.”).

Finally, because “under certain circumstances, a party that commences litigation may waive
its right to arbitration,” Sweater Bee by Banff v. Manhattan Indus., 754 F.2d 457, 461 (2d
Cir.), cert. denied, 474 U.S. 819 (1985), a stay can help ensure that a litigant is not deprived of
its chosen forum. A stay of discovery in this matter would ensure that Dotdash is not
deprived of the parties’ choice of forum through its participation in discovery.

For all of the above reasons, and to ensure that the parties do not engage in costly discovery
prior to the Court deciding whether to compel this matter to the parties’ chosen forum,
Dotdash respectfully requests that the Court issue a stay pending its decision on Dotdash’s
Motion to Compel Arbitration.

Sincerely,



Robert T. Quackenboss

cc:       Jason P. Brown
          Valdi Vicul



054941.0000077 EMF_US 84192970v5
